Napton, J.,

delivered the opinion of the Court.

This was a suit originally brought before a justice of the peace to recover $17 50, alledged to be due the plaintiff. The defendant, against whom the judgment went before the justice, appealed to the circuit court, where a trial de novo was had, and a verdict rendered in his favor. Upon the trial, instructions were given to the jury, but no exceptions were taken to them, and the circuit court refused to set aside the verdict. Under these circumstances, the judgment of the circuit court will be affirmed.